
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1548
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2010
			Mr. Royce submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the recent violence against
		  members of the media in the Philippines.
	
	
		Whereas according to the Committee to Protect Journalists,
			 sixty-five journalists have been murdered in the Philippines in the past
			 two decades, a death toll trailing only Iraq.;
		Whereas, on the morning of November 23, 2009, 30
			 journalists and 2 media support workers were ambushed and murdered by more than
			 100 heavily armed militiamen as they accompanied a group to file candidacy
			 papers for Esmael Mangudadatu in what would become known as the Maguindanao
			 Massacre;
		Whereas the primary suspects in the Maguindanao Massacre
			 have not been convicted of a crime, and additional suspects remain at
			 large;
		Whereas, over the past 2 decades, Philippine authorities
			 have obtained convictions in only 5 murder cases involving journalists;
		Whereas, on June 14, 2010, Desiderio Camangyan of Sunrise
			 FM, located in the southern Philippines, was shot and killed onstage while
			 hosting a singing contest;
		Whereas, on June 15, 2010, Joselito Agustin, a broadcaster
			 with DZJC Aksyon Radyo, located in the northern Philippines, was ambushed and
			 shot dead by 2 gunmen as he was returning home from work;
		Whereas the reporters who were killed were known for their
			 commentaries on corruption, illegal logging, and other political issues of
			 interest in the Philippines;
		Whereas the Committee to Protect Journalists finds that
			 the culture of impunity that exists in the Philippines is unseen in any other
			 peacetime democracy; and
		Whereas a free press is a hallmark of free societies and
			 is a vital tool in combating corruption: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the recent violence against
			 members of the media in the Philippines;
			(2)expresses its
			 condolences to the families of Joselito Agustin, Desiderio Camangyan, and
			 others who have been victims of violence against the media; and
			(3)calls on the
			 Government of the Philippines to fully investigate the murders of Joselito
			 Agustin and Desiderio Camangyan.
			
